Title: From John Adams to John Quincy Adams, 17 January 1808
From: Adams, John
To: Adams, John Quincy



My great and good Son
Quincy Jan. 17. 1808

As I know you hold a higher Rank in the intellectual Scale and a more estimable Situation in the moral Gradations of the Universe than Admiral Nelson, I know of no reason why I should not borrow his Fathers Epithets and for once or twice bestow them upon you.
I, who perhaps ought to be indifferent to all Things in this World, and certainly Should conscientiously resign all Men Measures and Events to Providence, must acknowledge myself to be not less anxious about public Affairs, than in my Youth or middle Age. I know not but I am as Solicitous about your responsibility as I was formerly for my own: and the public affections are the same as ever
Your Vote for the Gun boats, I have Supposed arose from your desire to have Some thing done, and your despair of having any Thing better: a general opinion too that the Administration ought to be Supported in their own measures, if nothing more could be obtained, might influence you. But certainly you cannot be insensible of the Imbecility of the Measure. A Short Essay has been printed in New York, and reprinted in the Centinel and Fred. Town Herald, written by my Old Friend Captain Talbot, in which the futility and Extravagance of them has been demonstrated beyond all possibility of Refutation. They could not have been better exposed to contempt, unless by Adding from Moliere, I will not look to See whether it is in The Femmes Scavantes or in the Precieuses ridicules, the Story of the two Lackies who assumed the Dress Arms and Airs of a Marquis and a Count, imposed themselves upon the Ladies for fashionable Wits, and in recounting their Services, one of them Says to the other “I remember at that time you commanded a Brigade of Horse on board the Gallies of Malta. Certainly Brigades of Horse, will be necessary to make our Naval Armament of much Utility towards our Defence. I do not however blame you for voting for them, the Money is appropriated, and that is a great Point gained. The Boats most certainly will not be built, and the Appropriation may hereafter be changed for Frigates.
The Embargo is a Stroke instantaneously felt, and will be more and more irksome every day. The Gazettes, in opposition, will continually expose the miseries resulting from it and will increase in their Zeal, their pathetic lamentations, their bitter Sarcasms and their rhetorical Exaggerations and uncandid misrepresentations, till they make the measure unpopular and raise a clamourous resentment against those who voted for it, and especially against you. This you must have foreseen and you must fortify yourself with Patience to bear it. I will not presume to conjecture how long this Stagnation of Business can be borne, but I certainly know it will not be tollerated many Months. Congress will be forced to the Alternative, of granting Letters of Marke letting loose Privateers and Sending out Frigates, or repealing the Law. How it will opperate to Sing the Simple Palinodia I leave you to judge. What Sentiments but contempt and ridicule can it produce in England France Spain and indeed all Europe? What but Scorn and Insolence and Tryumph in those who have opposed and vilified the Measure?
If England Should be wise, which however I cannot very confidently expect, She will not declare War against Us. This Congress and this Administration I am convinced will never declare War against her. We shall remain therefore in this State of Inactivity, till the People will burst open the Doors We have closed upon the ocean, either by overawing Congress, or by down right Disobedience to the Laws. My Advice to you is, stedily to pursue the Course you are in, with moderation and caution however, because I think it the Path of Justice. B But you must e’er long Vote for the repeal.
But You and I must have a care what We Say or do. We are in an Enemy’s Country, because We are mere Americans, and Such at present have few if any friends. Already has a Scribbler of french Paragraphs Sent all the Family of Adams to Cayenne by a future decree of Napoleon, and the Other Side may as well Send Us to Botany Bay by a Proclamation of the King of Great Britain. Future Ages however will do Us Justice if the present Should not. Park has denounced You as No Federalist, and I wish he would denounce me in the Same manner, for I have long Since renounced, abdicated and disclaimed the Name and Character and Attributes of a T that Appellation Sect as it is now applied appears. We have no favour to expect from France or England nor from the Partisans of either.
If this Country Submits to the Unjust demands of the Britons and throws herself into their Arms she will find their Gripe as cruel as that of France. If our Hyperfederalists Should get Us into a War with France and an Alliance with England it will be the all Society of the Wolf and the Sheep.
France, before our Conquest of Canada was never able to get into America including the Continent and Islands, more than ten thousand Men. She never will be able to transport a large Army here. She will want all her Men in Europe. I am told indeed there are great Numbers of French officers and Soldiers Scattered all over the United States: that there are ten thousands of them in the City of New York and its neighbourhood on long Island. Moreau is gone to New orleans, and Napoleon is about to buy or beg the Floridas. And Apprehensions are entertained that Napoleon could Stamp his foot and raise an Army in a moment in the midst of Us. These terrors and Alarms may have Some cause and Some foundation, for what I know. That Spain has been intriguing to seduce our transalleganian Fellow Citizens is now but too evident and notorious. Your Report in the Case of John Smith, must if any Thing can put this Country on its guard in that quarter. Yet our Hyperfederalists are nettled at it and abuse it as much as they can. Do they Still mean to countenance Burr? Do they not See our danger in that point of the Compass?
When poor Cicero found himself almost the only Roman left Surrounded by Clodius, Cataline Cæsar and Pompey, all alike ambitious and Selfish, the two last with Legions at their heels Sufficient to overawe every independent Soul, by four and twenty per Cent, Men by in thousands to gripe the People and by Millions of the People in desperate Poverty and more desperate Vice, he had no Consolations but in his own Vanity as most men call it, but his own Conscience of Merit as I deem it. I believe you will find little other Comfort. You remember the Proclamation of Ephesus, when she banished Hormodorus. “No Man among Us Shall excell. If any Such Man Shall arise let him carry his merit to Some other Country.” Nemo de nobis Unus excellat. Sed Si quis extiterit, alia in loco et apud alios Sit.” You remember too, no doubt Ciceros Comment upon this memorable Vote of the Ephesians. “An hoc non ita Sit, in omni populo? Nonne omnem exuperantiam virtutis oderunt? Tusc. Quest. l. 5. n. 105.
The Constitution of our Country is already far advanced in decay under this corroding Cancer of Envy. Witness Jay and Elsworth and an hundred others of superiour conspicuous merit already exiled to their Lands, though not yet to Cayenne or Botany Bay. Your Exile will be to your Office and Chair and you may Soon be called again to higher Cares. If I could have been banished to the Bar, I Should have thought it an exaltation: but that was impossible. Nature was disqualified, worne out by long Use and hard Service: So that nothing remained to me but my plough, between me and Six foot by two in the Ground. I am your Affectionate Father
J. Adams